Mr. Justice Morris
delivered the opinion of the court:
We do not understand that there is any rule of equity procedure that would justify the introduction of the reversioners in this case as defendants to the bill of complaint. They have nothing to do with the case. Their estate is not subject to sale in any such proceeding as the present. The complainant’s right, if any he has, is to reach the estate of the defendant, George F. Adams, which is confessedly no more than a life estate; but in doing this, he has no right to interfere in any manner with the estate of the reversioners. As to them, therefore, the bill of complaint was properly dismissed.
It appears, however, that two of the reversioners, who are of age, have concurred in their answers in requesting a sale of the whole property; and that one of the two has become the owner of a judgment against the principal defendant, George F. Adams, and has himself become a complain*398ant by petition for the enforcement of his judgment. But this action of the adults would not bind the interest of the infant reversioner. The infant, however, seems to have become of age since the commencement of the suit, and all three of the reversioners have united in a deed of conveyance of their reversionary interests to Sigmund J. Block, who has become a party to the suit as defendant. We are not informed by the printed record before us whether he has concurred in the request for a sale of the whole and entire estate in the property; but it may be assumed that such concurrence by him would operate to remove the objection to the introduction of the reversioners as parties to the suit.
Two principal questions are raised in the case:
1st. Did the act of Congress of April 10,1869, commonly known as the Married Women’s Act (Rev. Stat., U. S., for District of Columbia, Secs. 727 to 730), abolish in the District of Columbia the estate known as tenancy by the curtesy?
2d. If that act did not abolish tenancy by the curtesy, and that estate is yet in existence, did the act have the effect which is claimed for it of exempting it from liability to the claims of creditors?
With regard to the first question, the Supreme Court of the District of Columbia, in two recent cases, Smith v. Smith, and Barrett v. Byrne, 21 Wash. Law Reporter, 71, 75, has held that tenancy by the curtesy consummate, as it is called, has not been absolutely abolished by the act referred to; and that when a married woman, who has had children by her husband, dies without having disposed of her estate either by will or by deed, the surviving husband is still entitled, as at common law, to his tenancy by the curtesy for the term of his natural life. We think that this decision was entirely correct.
The statute does not purport by any express provision to abolish tenancy by the curtesy; and we do not find in it any provision that by necessary implication would have that effect. The act unquestionably gives the married *399woman the power to destroy it, either by the conveyance of her estate by deed or by the devise of it in her will. But if she fails to use the power thus restored to her, and dies seized of the property and intestate, there seems to be no good reason why the well-established rules of law that direct the devolution of estates should not apply in this as in other cases.
By the common law, upon the death of a married woman, who has had children by her husband, two separate and distinct interests are carved out of her estate — one an estate for life in her surviving husband, the other a reversion in fee in her heirs. She may prevent either or both by her will or by her deed. She may dispose of the property as she pleases. But there would be just as much reason for supposing that the reversion in the heirs was abolished by the statute as the tenancy by the curtesy. Both are created equally by express provisions of the law; or at least both depend equally upon express provisions of the law for their recognition. And there is nothing either in the letter or the spirit of the Married Women’s Act that requires us to consider as antagonistic to it the continued existence of the one any more than the continued existence of the other.
We presume no question would ever have been raised on this point, were it not for a casual expression, apparently to the contrary of this view, that occurs in the opinion of Mr. Justice Miller, speaking for the Supreme Court of the United States, in the case of Hitz v. National Metropolitan Bank, 111 U. S., 722. He says: “It was the purpose of the statute to abolish this tenancy by the curtesy, or any other interest of the husband, in all her property, and to place her in regard to it in the condition of a feme sole.” But that able and eminent jurist was speaking expressly of tenancy by the curtesy inchoate and the interest of a husband in his wife’s estate at common law during the lifetime of the wife; and the context shows plainly that his statement as to the effect of the act must be confined to the husband’s common law interests as affecting the wife’s rights and powers and *400control over her estate. It was undoubtedly the purpose of the statute to abolish all interest, power and estate of the husband that militated against the right of the wife to hold and dispose of her own estate as she thought proper. But certainly it cannot in reason be maintained that a married woman’s right to her property is any the less absolute, because the law, after her death, makes provision for its disposal, when she herself has failed to make any disposition of it during her lifetime.
Statutes similar to our own have been enacted in nearly all, if not actually all, the States of our Union; and the general current of authority in their construction of their terms on this point are, we believe, almost unanimous. Rice v. Hoffman, 35 Md., 344; Prall v. Smith, 2 Vroom., N. J., 244; Comer v. Chamberlain, 6 Allen, 166 ; Lang v. Hitchcock, 99 Ill., 550; Neely v. Lancaster, 47 Ark., 175.
We have no hesitation, therefore, in holding in this case that the defendant, George F. Adams, was entitled to a life estate as tenant by the curtesy in the property of which his wife had died seized.
But it is contended, in the second place, that, even though the estate known as tenancy by the curtesy has not been abolished by the Married Women’s Act, yet the effect of that act is to exempt it from liability to the demands of the husband’s creditors. And in support of this contention the same case already referred to, Hitz v. National Metropolitan Bank, 111 U. S., 722, is cited.
We do not understand that case to have been so decided. In that case it was held that, besides the absolute right of property and power of control over her separate estate declared to be in the wife, the law intended to throw another safeguard over her property, and to provide that it should not be taken out of the husband’s hands, or rather out of their joint possession, upon any pretence of reaching any estate of his in it, the purpose of the law being to destroy all his estate and interest, so far as his estate and interest antagonized in any manner her unqualified right of possession *401or her absolute power of disposal. But that is not this case. There is no question here of a wife’s estate, or of a wife’s right of possession or power of disposal. The wife is dead. Her estate is gone. She is no more than a remote ancestor through whom the property has been derived. Her property may not be attacked in his hands during her lifetime; but what sense or reason is there in holding that, because property has once belonged to her, it, therefore, shall be exempt from liability for all time, or for any specified period of time after her death? Neither the policy nor the letter of the law requires that we should place so absurd a construction upon the statute; for it would be a most absurd construction to suppose that a statute, intended exclusively for the protection of the estates of married women from the control of their husbands, should be read so as to protect their husbands, for all after life, from the just claims of their creditors.
We are of opinion that the life estate of the defendant, George F. Adams, in the property derived to him from his wife is not exempt from liability for his debts.
There is another question in this case, the question of the validity of the deed of trust given to secure John H. Cook, which we do not deem it, necessary to decide at this time, inasmuch as it may properly come up at a later stage of this case in an accounting before the auditor, when there will be an opportunity to take further testimony in regard to it.
From what we have stated, it follows that the life estate of the defendant, George F. Adams, in the property mentioned in the bill of complaint, ought to be subjected to the payment and satisfaction of the claims against him. We must, therefore, reverse the decree of the Supreme Court of the District of Columbia, in special term, and remand the cause to that court, with directions to enter a decree for the sale of that life estate, or for a sale of the entire interest, both life estate and reversion, if the defendant Block, as the owner of the reversion, will file his consent thereto in writing; and for such further proceedings in accordance with law as may *402be just and proper. And it is so ordered, with costs to the complainant, to be taxed against the interests of the defendant, George F. Adams, in the premises.
And it is further ordered, that if the defendant Block will not consent, as provided, only the life estate of George F. Adams shall be sold; and the cause shall stand dismissed as against the reversioners and the said Block as their assignee.

Reversed.

A petition of the appellees John M. Langston and Bell Marion Howard for a rehearing, was denied. A petition of the appellee Simon Guggenheimer for a rehearing was also denied; but it was ordered by the court that if he would file a petition in the cause asking to be discharged from his purchase, he would be so discharged and dismissed from the cause upon its being remanded to the Supreme Court of the District of Columbia.